Citation Nr: 1040953	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-24 460A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected muscle tension headaches.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision that denied an 
increased rating for muscle tension headaches by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas and a February 2008 rating decision that granted 
entitlement to service connection for fibromyalgia by the RO in 
Wichita, Kansas.  Jurisdiction over the appeal currently resides 
with the RO in North Little Rock, Arkansas.

In July 2009, the Board remanded these matters to the RO to 
schedule the Veteran for a hearing.  In October 2009, the Veteran 
and his wife testified at a video conference hearing before the 
undersigned.  A transcript of the hearing is of record.

The record on appeal raises a claim for a total rating 
based on individual unemployability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the issue has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The claim for a higher evaluation for fibromyalgia is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The preponderance of the competent and credible evidence of 
record shows that the Veteran's service-connected muscle tension 
headaches is manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability at all times during the pendency.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
muscle tension headaches have been met at all times during the 
pendency.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

With respect to the Veteran's increased rating claim for muscle 
tension headaches, the Board finds that an October 2006 VCAA 
letter, issued prior to the January 2007 rating decision, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The letter notified the Veteran that he 
may submit evidence showing that his service-connected tension 
muscle headaches have become worse.  The RO informed the Veteran 
of the types of medical or lay evidence that he may submit and 
how VA determines the disability rating and effective date.  
Specifically, the Veteran was notified that the RO will consider 
the nature and symptoms of the disability, the severity and 
nature of the disability and the impact the disability has on 
employment.  The letter notified the Veteran that he could 
provide statements from his employer as to job performance, lost 
time or other information regarding how his condition affects his 
ability to work.  He was informed of his and VA's respective 
duties for obtaining evidence. 

Moreover, even if the above letter did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims 
file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, a VA examination 
report dated in November 2007, leave records from his employer, 
and a transcript of the October 2009 Board hearing.  

The November 2007 VA examination report reflects that the 
examiner obtained a history of the Veteran's headaches and 
conducted an evaluation of the Veteran.  The examiner documented 
the claimed symptoms and the effect those symptoms have on his 
occupational functioning and daily activities.  

It appears that the examination and opinion provided in the 
November 2007 VA examination report was made without the benefit 
of reviewing the Veteran's claims file.  In many instances, the 
Court has held that a failure to review the claims file renders a 
VA examination inadequate for rating purposes.  See, e.g., 
Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] 
examiner should have the Veteran's full claims file available for 
review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 
(1997) (review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination); See also 38 C.F.R. §§ 4.1, 4.2.  
Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report 
or opinion is fully cognizant of the claimant's past medical 
history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008)

Although the evidence indicates that the examiner in November 
2007 did not review the claims file, the VA examination report 
contains a history of the onset, nature and course of the 
Veteran's headaches.  The history, as provided by the Veteran, is 
similar to the information contained in the claims file.  Thus, 
the Board is of the opinion that the November 2007 VA examiner 
was apprised of the relevant medical history of the Veteran as it 
pertains to his current claim and that the evaluation of his 
current disability level provided in the report was based on an 
accurate account of the evidence in the claims file.  
Accordingly, the Board concludes that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that muscle tension headaches are not 
specifically listed in the rating schedule; therefore, it is 
rated analogous to a disability in which not only the functions 
affected, but anatomical localization and symptoms, are closely 
related.  See 38 C.F.R. § 4.20 (2010).  The Veteran's muscle 
tension headaches are currently evaluated as 30 percent disabling 
by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010) 
for migraine headaches.  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months are rated 30 percent 
disabling.  Migraine headaches manifested by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  
  
VA regulations do not define "prostrating;" nor has the Court.  
Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), 
"prostration" is defined as "complete physical or mental 
exhaustion."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

VA regulations also do not define "economic inadaptability."  
However, the Court has noted that nothing in Diagnostic Code 8100 
requires the Veteran to be completely unable to work in order to 
qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. 
App. 440, 445-46 (2004).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that at the 
November 2007 VA muscle tension headaches, the Veteran reported 
that he sometimes gets blurring and spots in his visual fields 30 
to 60 minutes before the onset of a headache.  He described the 
headaches as beginning deep behind the bilateral eye and 
spreading around to the occipital areas.  The examiner noted that 
with the headaches the Veteran gets nausea and at times vomiting.  
The Veteran also experiences photophobia and phonophobia.  His 
headaches occur daily and last one to two hours.  Bright sunlight 
and odors like perfume tend to trigger his headaches.  He 
occasionally takes Zomig to treat his headaches.  The examiner 
reported that since January 2007, the Veteran's headaches have 
been prostrating causing him to leave work early for a total of 
about 10 to 11 hours of missed work. 

The record also contains a March 2008 VA treatment record showing 
that the Veteran sought treatment for daily headaches.  The 
Veteran revealed that he was started on Zomig for his headaches 
in March 2007 and that they initial helped with his headaches, 
but for the last few months the medicine had not helped.  He now 
has daily headaches.  They usually involve the whole head and 
develop an hour or two after he starts work.  The Veteran also 
has photophobia, phonophobia, and he occasionally gets nauseated.  
He denied aura, but revealed that he used to have visual auras.  
The Veteran denied any other symptoms with his headaches.  He 
also had been having nightly headaches that wake him up at night 
and his whole head will hurt.  He described the pain as a 
tightening sensation with occasional throbbing.  He denied 
nausea, vomiting, photophobia, and phonophobia at night.  He 
takes Tylenol or Advil for his headaches almost daily.  

During the October 2009 Board hearing, the Veteran testified that 
he has daily headaches with pain in the eyes and pain behind the 
back of the head that travels up and around the side of his head.  
His other symptoms include aura, nausea, and impaired balance.  
The Veteran testified that at least four times a month his 
headaches are so bad that he has to lay down in a dark room until 
it clears up.  He also noted that these severe headaches last 
three to four hours until he is able to fall asleep and wake up 
feeling somewhat better.  He has been prescribed Zomig, but he 
has found that it does not work.  Normally his headaches last 
about 15 to 20 minutes to where he can start functioning again.  
The Veteran reported that he worked full time as a postal 
carrier.  He testified that he has headaches every day and 
normally he will go to the back his truck where there is no light 
shinning through (or minimal light) and hold a wet rag over his 
eyes and head. Approximately, once a week he will have to leave 
work early, but it is rare that he misses a whole day of work.  
In that situation, his wife usually has to leave her employment 
to take him home.  

The Veteran's wife testified that his headaches have cost the 
Veteran promotions.  In that regard, he applied for a leadership 
or supervisory training program a few years ago, but he was not 
allowed to attend due to his unscheduled absences from sick 
calls, sick leave and annual leave in lieu of sick leave, and 
leave without pay.  His wife also testified that his headaches 
are quite debilitating and it has reached a point that she is 
concerned about their children's safety when he drives.  Often, 
she will get a call from the Veteran or their children that he 
had to pull off the road because he could not see and his 
headache had reached such an intensity he could not drive.  The 
nausea, auras, and other symptoms that he suffers as a result of 
the headaches have also resulted in the Veteran needing 
assistance to get him home and their children to their 
destinations.  

With respect to the Veteran's absences from work, the Veteran 
submitted copies of leave requests from 2007 to 2009, which 
document that he had requested to leave early from work or had to 
miss an entire day of work on numerous occasions (totaling on 
average two to three days a month) due to his headaches.  The 
leave request forms also show that the Veteran had to take unpaid 
leave at times due to headaches.  

Based on the evidence of record, the most pertinent of which was 
discussed above, the Board will first address the frequency 
question.  In this regard, the Veteran's competent and credible 
testimony and statements to his VA examiner and treating 
healthcare providers as well as his wife's testimony leads the 
Board to conclude that the preponderance of the evidence shows 
that the muscle tension headaches occur daily and approximately 
four times a month they require him to lie down in a dark room.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board finds that these symptoms indicate that his 
attacks occur very frequently.  

As to prostrating, the Board find that the Veteran's competent 
and credible testimony and statements to his VA examiner and to 
his treating healthcare providers regarding his headaches causing 
him to have to lie down in a dark quiet room as well as his 
claims regarding his headaches causing nausea, occasional 
vomiting, impaired balance, photophobia, phonophobia, and it 
being preceded by aura described as blurring and spots in his 
vision, leads the Board to conclude that his headaches cause 
completely prostrating attacks.  Id.  This conclusion is further 
supported by the fact that the Veteran's headaches also make it 
difficult and dangerous for him to drive.  

As to prolonged, the Board finds that these attacks are prolonged 
as they last from three to four hours, until he can fall asleep, 
and when he wakes up the next day he tends to feel a little 
better.  Id.

Lastly, as to severe economic inadaptability, the Veteran's lay 
testimony and employment leave requests shows that he leaves work 
early or had to take off an entire day of work due to his 
headaches, averaging a total of two to three days a month.  Thus, 
the Veteran has missed at least one month of work per year due to 
his muscle tension headaches.  Moreover, in a September 2010 
letter the Veteran notified the Board that he has not worked 
since February 1, 2010, due to his fibromyalgia and his 
headaches.  Based on the amount of work the Veteran has missed 
per year due to his service connected headaches, to include using 
unpaid leave, the Board finds that his service connected 
headaches severely affect his wages and therefore causes severe 
economic inadaptability.  

Accordingly, the preponderance of the competent and credible 
evidence of record shows that the Veteran has very frequent 
prolonged completely prostrating attacks productive of severe 
economic inadaptability.  Therefore, resolving any reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
disability picture more closely approximates a 50 percent 
disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
This is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged ratings is 
not warranted.  Hart, supra.

The Veteran is currently in receipt of the maximum disability 
evaluation available for his disability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Board has carefully reviewed the 
rating schedule and finds no other Diagnostic Code that would 
provide a basis to grant a higher evaluation for this disorder 
given the nature and location of his disability.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  In essence, the Veteran 
currently has the highest possible schedular rating provided for 
migraine headaches.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected muscle tension headaches is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's muscle tension headaches with the established 
criteria found in the rating schedule for migraine headaches show 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that the 
record reveals that the Veteran's headaches caused him to miss on 
average two to three days a month and he now is unemployed in 
part due to his headaches.  However, the evidence does not 
indicate that his headaches, by itself, have caused marked 
interference with his employment that is not already contemplated 
by the rating code, necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his doctors, 
and the personal hearing testimony from the appellant and his 
wife.  In this regard, the Veteran is credible to report on what 
he sees and feels and others are credible to report on what they 
can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; 
also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
the Veteran, his wife, and his representative are not competent 
to opine as to the problems caused by his headaches except to the 
extent outlined above because such opinions requires medical 
expertise which they have not been shown to have.  Id; also see 
Espiritu, supra.  Furthermore, the Board finds more competent and 
credible the medical opinion provided by the expert at the 
Veteran's VA examination than these lay assertions.  Id; also see 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 50 percent for his 
service connected tension headaches, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 50 percent rating for muscle tension headaches is granted for 
the entire appeals period.

REMAND

The Veteran testified at his October 2009 Board hearing that his 
service-connected fibromyalgia has increased in severity since 
his most recent VA examination in November 2007.  In addition, a 
March 2008 VA treatment record reveals that the Veteran reported 
having increased fibromyalgia symptoms.  In this regard, the 
Court has held that "[w]here the veteran claims a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Also, VA's General 
Counsel has asserted that, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the Board finds 
that the November 2007 VA examination does not provide enough 
information to adequately rate the Veteran's fibromyalgia.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  Thus, 
the Board concludes that a remand to provide the Veteran with a 
new examination is necessary prior to finally adjudicating this 
claim.  38 U.S.C.A. § 5103A(d).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
identify the current level of functional 
impairment arising from his service-
connected fibromyalgia.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review before 
the examination.  All tests and studies 
deemed helpful should be conducted in 
conjunction with the examination.  All 
signs and symptoms of the service-connected 
fibromyalgia should be reported in detail.  
In addition, to any other information 
provided by the examiner, he should provide 
an opinion as to the following:

Is the Veteran's fibromyalgia 
manifested by widespread 
musculoskeletal pain and tender 
points, with or without associated 
fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms? 

Is the Veteran's fibromyalgia 
manifested by symptoms that require 
continuous medication for control?

Is the Veteran's fibromyalgia 
manifested by symptoms that are 
episodic, with exacerbations often 
precipitated by environmental or 
emotional stress or by overexertion, 
but are present more than one-third 
of the time?

Is the Veteran's fibromyalgia 
manifested by symptoms that are 
constant, or nearly so, and 
refractory to therapy? 

The examiner is also asked to discuss 
how the Veteran's fibromyalgia 
affects employment and activities of 
daily life.

"Widespread pain" means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or 
low back) and the extremities.

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

3.  Upon completion of the foregoing, the 
RO/AMC should readjudicate the Veteran's 
claim.  Such reconsideration should take 
into account whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the RO/AMC 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


